Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-6-22 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-9, 12-13, 15-16, 20-22, 24-25, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0102895 to Bissonnette et al. in view of U.S. Patent No. 6,349,499 to Spittle.
Referring to claim 1, Bissonnette et al. discloses a method comprising, providing a container – at 2, containing a binder – see the adhesive detailed in paragraph [0036] in the recess – at 12 between items 4 and 8 as seen in figure 1, an additive – at 4, bound to the binder – see the top of item 4 bound to the adhesive detailed in paragraph [0036] as seen in figure 1, and a plant source – at 8, and disposing the container in an environment suitable for growth of the plant source – see paragraphs [0042] and [0044], the container containing the binder, the additive bound to the binder, and the plant source – see figure 1. Bissonnette et al. further discloses the container having a starch and other additives to promote plant growth as seen in paragraphs [0035], [0040] and claim 3, but does not disclose the binder comprises one of polyacrylamide, pulverized crystals of polyacrylamide, rice, ground rice, a hydrogel, a superabsorbent polymer, sodium bicarbonate or compost. Spittle does disclose a binder – see column 3 lines 1-52, that includes polyacrylamide or a superabsorbent polymer – see column 3 lines 1-52, and plant growth promoters – see column 3 lines 1-52. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. and add the binder comprising polyacrylamide or superabsorbent polymer and plant growth promoters as disclosed by Spittle, so as to yield the predictable result of making the container biodegradable and to allow for the container to allow for sufficient plant growth and health during use.  
Referring to claim 2, Bissonnette et al. as modified by Spittle further discloses disposing the binder in the container, disposing the additive, in the container, and disposing the plant source in the container – see figure 1 and paragraphs [0035] and [0036] of Bissonnette et al. Bissonnette et al. as modified by Spittle does not disclose disposing the binder and additive combined together into the container as a single unit. However, it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and place the binder and additive as a combined single unit into the container, so as to yield the predictable result of assembling the device that performs the method in less assembly steps so as to facilitate making of the device as desired.  
Referring to claim 3, Bissonnette et al. as modified by Spittle further discloses the plant source – at 8, is disposed on top of the binder – at 4 – see figure 1 of Bissonnette et al.
Referring to claim 8, Bissonnette et al. as modified by Spittle further discloses controlling a moisture content of the binder – see paragraphs [0030], [0043] and [0045] of Bissonnette et al. 
Referring to claim 9, Bissonnette et al. as modified by Spittle further discloses increasing a moisture content of the binder to facilitate germination of the seed – see for example paragraphs [0030], [0043] and [0045] of Bissonnette et al., but does not disclose increasing the moisture content to at least approximately 16 weight percent. However, it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and increase the moisture content of the binder to any suitable level including the claimed 16 weight percent, so as to yield the predictable result of ensuring the plant/seed being grown receives sufficient water to facilitate plant growth and health.
Referring to claim 12, Bissonnette et al. as modified by Spittle does not disclose the environment has or over time will have a relative humidity reaching at least approximately 16 weight percent. However, it would have been obvious to one of ordinary skill in the art to take method of Bissonnette et al. as modified by Spittle and add the step of increasing the humidity of the environment to at least 16 weight percent as claimed, so as to yield the predictable result of automatically controlling the growing climate as desired for the desired plant to be grown.
Referring to claim 13, Bissonnette et al. as modified by Spittle further discloses the environment is a non-natural environment – see the aeroponic and hydroponic systems detailed in paragraph [0042] of Bissonnette et al.
Referring to claim 15, Bissonnette et al. as modified by Spittle further discloses transferring the container to a different environment suitable for growth of the plant source or a plant that grows or is to grow therefrom – see transfer from aeroponic/hydropnic system to soil in paragraph [0042] of Bissonnette et al., the container containing the binder, the additive bound to the binder, and the plant source – see figure 1 and paragraph [0042] of Bissonnette et al.
Referring to claim 16, Bissonnette et al. as modified by Spittle further discloses the different environment is a natural environment – see transplanting to soil in paragraph [0042] of Bissonnette et al.
Referring to claim 20, Bissonnette et al. as modified by Spittle further discloses applying a coating – at 6, to the container – at 2 – see figure 1 of Bissonnette et al.
Referring to claim 21, Bissonnette et al. as modified by Spittle further discloses the container comprises an interior surface – surface on inside of the thickness of item 2, and exterior surface – surface on the outside of the thickness of item 2, and the coating – at 6, is applied to the interior surface – see figure 1 of Bissonnette et al.
Referring to claim 22, Bissonnette et al. as modified by Spittle further discloses the container comprises an interior surface – surface on the interior compartment of item 2, and exterior surface – surface forming the outer dimensions of item 2, and the coating – at 6, is applied to the exterior surface – see figure 1 of Bissonnette et al.
Referring to claim 24, Bissonnette et al. as modified by Spittle further discloses the container comprises an interior surface – surface on the interior of the compartment formed by item 2, and exterior surface – surface forming the outer dimensions of item 2, and wherein the coating – at 6, delays penetration of water outside of the container to the exterior surface – see through item 6 as seen in figure 1 and paragraph [0045] of Bissonnette et al.
Referring to claim 25, Bissonnette et al. as modified by Spittle further discloses applying a coating to the additive – see nutritive product, adjuvants, fungicides etc. detailed in paragraph [0035] of Bissonnette et al.
Referring to claim 31, Bissonnette et al. as modified by Spittle further discloses sealing the container – see at 6 in figure 1 of Bissonnette et al.
Referring to claim 33, Bissonnette et al. as modified by Spittle further discloses the container further contains a growing medium – see for example the peat detailed in paragraph [0035] of Bissonnette et al.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claim 1 above, and further in view of U.S. Patent No. 4,808,430 to Kouno.
Referring to claim 4, Bissonnette et al. as modified by Spittle does not disclose the plant source is disposed within the binder. Kouno does disclose the plant source – at 7, is disposed within the binder – at 6 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the plant source within the binder of Kouno, so as to yield the predictable result of securing the seed in the container as desired. 
Referring to claim 14, Bissonnette et al. as modified by Spittle does not disclose the environment is a natural environment. Kouno does disclose the environment is a natural environment – see for example column 11 line 66 to line 12 line 11. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the environment being a natural environment as disclosed by Kouno, so as to yield the predictable result of allowing for the plant to be grown in any desired location as determined by the user. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette as modified by Spittle as applied to claim 1 above, and further in view of U.S. Patent No. 4,669,217 to Fraze.
Referring to claim 10, Bissonnette et al. as modified by Spittle does not disclose controlling a relative humidity of the environment. Fraze does disclose controlling a relative humidity of the environment – see at 66,80 and column 5 line 67 to column 6 line 6. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the humidity controls of Fraze, so as to yield the predictable result of automatically controlling the growing climate as desired for the desired plant to be grown.
Referring to claim 11, Bissonnette et al. as modified by Spittle as does not disclose increasing the relative humidity. Fraze does disclose controlling the relative humidity – see at 66,80 and column 5 line 67 to column 6 line 6. Bissonnette et al. as modified by Spittle and Fraze does not disclose increasing a relative humidity of the environment to at least approximately 16 weight percent. However, it would have been obvious to one of ordinary skill in the art to take method of Bissonnette et al. as modified by Spittle and Fraze and add the step of increasing the humidity of the environment to at least 16 weight percent as claimed, so as to yield the predictable result of automatically controlling the growing climate as desired for the desired plant to be grown.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claim 20 above, and further in view of U.S. Patent No. 4,761,423 to Szego et al.
Referring to claim 23, Bissonnette et al. as modified by Spittle does not disclose the coating comprises an oil. Szego et al. does disclose a coating comprising an oil – see for example column 4 lines 25-60. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the oil coating of Szego et al., so as to yield the predictable result of providing additional protection for the seed/plant as desired.  
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claims 1 or 25 above, and further in view of U.S. Patent Application Publication No. 2003/0101643 to Hartle et al.
Referring to claim 26, Bissonnette et al. as modified by Spittle does not disclose the coating is wax. Hartle et al. does disclose wax coating the additive – see at 272 in figure 1 and see paragraph [0028]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bissonnette et al. as modified by Spittle and add the wax of Hartle et al., so as to yield the predictable result of sealing the container and protecting the contents of the container.
Referring to claim 27, Bissonnette et al. as modified by Spittle further discloses multiple additives bound to the binder – see nutritive product, adjuvants, fungicides etc. detailed in paragraph [0035] of Bissonnette et al. Bissonnette et al. as modified by Spittle does not disclose a first amount of wax coated on the additive. Hartle et al. does disclose a first amount of wax coating the additive – see at 272 in figure 1 and see paragraph [0028]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bissonnette et al. as modified by Spittle and add the wax of Hartle et al., so as to yield the predictable result of sealing the container and protecting the contents of the container. Bissonnette et al. as modified by Spittle and Hartle et al. does not disclose a second amount of wax is coated on the other additive. However, it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and Hartle et al. and add the second amount of wax coated on the other additive, so as to yield the predictable result of sealing the container and protecting the contents of the container.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0263274 to Corak et al.
Referring to claim 28, Bissonnette et al. as modified by Spittle does not disclose disposing an RFID tag into or onto the container. Corak et al. does disclose an RFID tag – see at 116, secured to and disposed in the container – see at 116 in figure 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bissonnette et al. as modified by Spittle and add the RFID tag of Corak et al., so as to yield the predictable result of facilitating identification of the device. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claim 1 above, and further in view of U.S. 6,119,395 to Hartle et al.
Referring to claim 29, Bissonnette et al. as modified by Spittle does not disclose stratifying the plant source. Hartle et al. ‘395 discloses stratifying the plant source – see column 18 lines 15-40. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the stratifying of the plant source as disclosed by Hartle ‘395, so as to yield the predictable result of enhancing the germination and growth of the seed/plant as desired.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claim 1 above, and further in view of U.S. Patent No. 4,769,945 to Motoyama et al.
Referring to claim 30, Bissonnette et al. as modified by Spittle does not disclose rendering the container sterile prior to disposal therein of the binder, the one or more additives, and the plant seed. Motoyama et al. does disclose the container is sterile prior to disposal therein of the binder, the one or more additives, and the plant seed – see for example column 5 lines 50-56. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the container being sterile as disclosed by Motoyama et al., so as to yield the predictable result of increasing the viability of the plant tissue/seed.
  	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al. as modified by Spittle as applied to claim 1 above, and further in view of U.S. Patent No. 4,192,095 to Haslam et al.
Referring to claim 32, Bissonnette et al. as modified by Spittle does not disclose the disposing of the container in the environment comprises broadcasting the container from an aircraft. Haslam et al. does disclose the disposing of the container in the environment comprises broadcasting the container from an aircraft – see for example column 3 lines 10-26. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bissonnette et al. as modified by Spittle and add the disposing of the container into the environment by aircraft as disclosed by Haslam et al., so as to yield the predictable result of allowing for the seed/plant to be placed into remote areas as desired.

Response to Arguments

3.	Regarding the prior art rejections of claim 1, applicant’s claim amendments and remarks/arguments dated 9-6-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 6-7-22. However, applicant’s claim amendments dated 9-6-22 necessitate the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 2-4, 8-16 and 20-33, applicant relies upon the same arguments with respect to claim 1 discussed earlier.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643